UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:January 27, 2011 (Date of earliest event reported) VERIZON COMMUNICATIONS INC. (Exact name of registrant as specified in its charter) Delaware 1-8606 23-2259884 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 140 West Street New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 395-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [X] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 27, 2011, Verizon Communications Inc. (Verizon) and Terremark Worldwide, Inc. (Terremark) issued a joint press release announcing the execution of a definitive agreement pursuant to which Verizon will acquire Terremark. The press release is attached as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit NumberDescription Press release issued jointly by Verizon Communications Inc. and Terremark Worldwide, Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Verizon Communications Inc. (Registrant) Date: January 27, 2011 /s/ Robert J. Barish Robert J. Barish Senior Vice President and Controller 3 EXHIBIT INDEX Exhibit NumberDescription Press release issued jointly by Verizon Communications Inc. and Terremark Worldwide, Inc. 4
